IRWIN, Justice
(dissenting).
The majority opinion imposes a condition precedent, being the exhaustion of the corpus of the First Trust Estate, before the corpus of the Second Trust Estate can be invaded. In my judgment, the terms of the will do not impose a condition precedent, by inference or otherwise.
The second sentence of Section I, Paragraph B, of the last will and testament provides, “I further direct that in no event shall my said wife receive less than One Thousand Dollars ($1,000.00) each month from the Trust Estates, and direct that in the event the income from the Trust Estates created for the benefit of my wife in this will is not sufficient, payments shall be made out of the principal of the First Trust Estate, and then the Second Trust Estate to maintain payments of at least One Thousand Dollars ($1,000.00) each month.”
The majority opinion is bottomed on the above provision. In my judgment, it is not necessary or even appropriate to construe this provision for under the evidence, 'the income from both the First and Second Trust Estates has been in excess of the $1,-000 per month, and the payment made was not to maintain the $1,000 monthly payment. On the contrary, the Trustee felt the income from the First and Second Trust Estates with the income available to the wife from all other' sources was insufficient to provide for her proper support, maintenance, comfort and medical care, and under the express provisions of the first sentence of Section I, Paragraph B, and Section II, Paragraph B, made the payment of $5,000 from the corpus of the First and Second Trust Estates. Therefore, in my judgment, the provision relating to the maintenance of at least $1,000 in monthly payments to the wife, is not applicable, but the provisions in Section I, Paragraph B, and Section II, Paragraph B, under which the payment was made are controlling.
I am unable to place any construction on these two sections other than; “In the event that the income from such First Trust Estate and the net income from the Second Trust Estate payable to the wife, when considered together with the income available to her from all other sources of which the Trustee has knowledge, shall be insufficient, in the opinion of the Trustee, to provide for her proper support, maintenance, comfort -and medical care, then the Trustee shall have full power and authority to pay over -to her, or apply to her benefit, so much of the corpus of the First Trust Estate and the corpus of the Second Trust Estate as it, in its sole discretion, shall deem necessary or desirable for such purposes.”
The reason for the above statement is based on the following: (1) The first sentence of Section I, Paragraph B, relates to the invasion of the corpus of the First Trust Estate and Section II, paragraph B, relates to the invasion of the corpus of the Second Trust Estate and the language employed in both instances is identical except the latter qualifies income to net income. (2) Section I and Section II, are identical in effect except (a) Section I contains the language with reference to the *903$1,000 monthly' payment and directs payment from the corpus of the First Trust Estate, and then the Second Trust Estate to maintain such payments; (b) the wife has power of appointment by her last will, over the principal and undistributed income of the First Trust Estate and such power does not exist over the principal and undistributed income of the Second Trust Estate. However, if the wife does not exercise her power of appointment as provided for in the First Trust Estate, the principal and undistributed income will be administered the same as that of the Second Trust Estate. (3) The language used throughout the entire will is very exacting and Section II, Paragraph B, which relates to the use of the corpus of the Second Trust Estate, does not restrict such use only in those instances when the income from other sources and the corpus of the First Trust Estate is insufficient to provide for the wife’s proper care and maintenance; but said principal can be used when the net income from the Second Trust Estate considered with the income from all other sources is insufficient to provide for her proper care and maintenance.
Both sections state specifically “income and all income available from other sources,” and neither alludes to nor contains provisions that the principal of either the First or Second Trust Estate should be considered. The majority opinion construes “income and income available to her from all other sources” to include all the principal of- the First Trust Estate when considering when the corpus of the Second Trust Estate can be invaded, and holds that both must be exhausted before the principal of the Second Trust Estate can be used. Identical language is used in the first sentence of Section I, Paragraph B,. as employed in Section II, Paragraph B, and I can see no reason for a different construction.
In my judgment, the language in the will is clear and unambiguous. It states specifically under what terms the corpus of the Second Trust Estate can be used. There is no language indicating that the corpus of the First Trust Estate must be exhausted or even used before the corpus of the Second Trust Estate can be invaded with reference to providing for the wife’s proper support and maintenance, when in the opinion of the Trustee, “income” available to her is insufficient. Where the terms of a will expressly authorize a trustee to do certain acts, I do not think it can be inferred that the testator intended something different, nor do .1 think such will should be construed which would impose a condition precedent before certain acts may be done when the will does not impose such condition. The condition precedent imposed by the majority opinion is that the Trustee must exhaust the corpus of the First Trust Estate before invading the corpus of the Second Trust Estate. I find no such condition imposed in the terms of the will by' inference or otherwise.
In my judgment, the Trustee did not abuse its discretion in invading proportionately the corpus of the First and Second Trust Estate.
I therefore respectfully dissent to the opinion promulgated by a majority of my associates.